—Judgment, Supreme Court, New York County (Renee White, J.), rendered *262February 24, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
By objecting on different grounds from those raised on appeal, defendant failed to preserve his present challenge to police testimony concerning the roles of various participants in street-level narcotics operations (People v Graves, 85 NY2d 1024), and we decline to review it in the interest of justice. Were we to review this claim, we would find that this brief and limited testimony was properly admitted (People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876) to address the circumstance that no buy money and/or drugs were recovered from defendant’s person when he was arrested shortly after the alleged narcotics transaction (see, People v Lacey, 245 AD2d 145, lv denied 91 NY2d 927; People v Hernandez, 248 AD2d 149). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.